DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claims 1, 8, and 14, the claims have been amended to require the compressed container to be a “consumable compressed container”. However, there is no description in Applicant’s specification as originally filed that the compressed container (102) has any provision for being a consumable compressed container. Applicant’s only description with respect to the consumability is that the carbon dioxide is consumable and that the system is a consumable dry ice system. The Specification does not provide any description as to which parts of the system or function thereof would make it consumable. In fact, Applicant’s container (102) appears to be a normal pressure container with no structure whatsoever that would imply that it was a consumable container. Since there is no explicit recitation of the compressed container being a consumable container, the subject matter thereof was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed  and the recitation in the claims of the consumable compression container is considered new matter.
For the purposes of compact prosecution, the examiner is going to treat the claim to mean that the compression container is capable of containing consumable CO2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019124432 to Haruhiko et al., hereinafter referred to as Haruhiko (see English language translation provided herewith), in view of US 2020/0318862 to Holzwanger et al., hereinafter referred to as Holzwanger.
In reference to claims 1 and 14 Haruhiko and Holzwanger discloses the claimed invention.
Haruhiko discloses a dry ice cooling system, comprising:
a consumable compression container (G, see figure 1) comprising compressed liquid carbon dioxide [0025] that is capable of being consumed;
a dry ice container (1) coupled to the compression container (G) to receive the liquid carbon dioxide and house dry ice (S) as it forms, the dry ice container comprising a liquid coolant (cooled fluid in circulation pipe 7 [0026].; and
a heat exchanger (8) to couple a heat-generating source (9) to the dry ice container (1).
Haruhiko fails to disclose the carbon dioxide at a pressure of about 800 pounds per square inch (psi) to about 1800 psi. However, Holzwanger teaches that in the art of cooling systems with compressed liquids such as CO2 to provide instant cooling, that providing the liquid CO2 at pressures up to and including 3000 psi (which applicant’s claimed range lies entirely within) was known [0186]. Accordingly, one skilled in the art would expect that providing CO2 at the claimed range would predictably produce cooling properties. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimum pressure of the CO2 within the tank (G) to be a pressure of about 800 pounds per square inch (psi) to about 1800 psi , since it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie obviousness exists, see MPEP 2144.05.
With respect to claim 14, in process or method claims, a prior art device anticipates a claimed process or method if the device carries out the process during normal operation. Since the device taught by Hauhiko is the same as a device described in the applicant's specification for carrying out the claimed method, it can be assumed that the devices of the prior art will inherently perform the claimed process, see MPEP 2112.02, Process Claims.
In reference to claims 2, 15 and 16 Haruhiko and Holzwanger discloses the claimed invention.
Haruhiko discloses the liquid coolant comprises ethanol [0027] (which is an alcohol).
In reference to claim 3, Haruhiko and Holzwanger discloses the claimed invention.
Haruhiko discloses a valve (6) that depressurizes the compressed liquid carbon dioxide when opened, but fails to disclose the valve being in the compression container.  It is noted that Applicant has not stated that providing the valve in the container solves any stated purpose or produces anything other than expected results. Thus, the limitations are merely arranging old elements that would perform the exact same function and would yield no more than predictable results (i.e. depressurizing the CO2). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Haruhiko by rearranging the essential parts of the valve (6) by placing it within the container and arrive at the claimed invention since the arrangement simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement.	
In reference to claim 4, Haruhiko and Holzwanger discloses the claimed invention.
Haruhiko discloses the heat-generating source (9) is coupled to the dry ice container by a heat exchanger loop (7a/7b) that circulates the liquid coolant.
In reference to claims 7 and 20,  Haruhiko and Holzwanger discloses the claimed invention.
Haruhiko discloses the dry ice container (a) further comprises a heat ejection pathway (3) to vent carbon dioxide gas.


Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haruhiko and Holzwanger as applied to claims 1 and 14 supra, and in further view of US 2013/0301781 to Parvin et al., hereinafter referred to as Parvin.
In reference to claims 5 and 18,  Haruhiko, Holzwanger and Parvin discloses the claimed invention.
Although Haruhiko discloses the dry ice container (1) flows to the outside [0024] and that the pressure difference between the inner space of the container and the outside is small, Haruhiko fails to disclose this  pressure is about atmospheric pressure. Parvin teaches that in the art of dry ice refrigerators, it is known to provide the pressure within a dry ice container (1) at about atmospheric pressure [0062]. This is strong evidence that modifying Haruhiko as claimed would produce predictable result (e.g. provide two phase refrigerant within the container). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Haruhiko by Parvin such that the pressure of the dry ice container (1) was about atmospheric pressure, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of phase change of the liquid CO2 into a solid and gas.

Claim 6 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Haruhiko and Holzwanger as applied to claims 1 supra, and in further view of US 2,674,859 to Koch, hereinafter referred to as Koch.
In reference to claims 6 and 19,  Haruhiko, Holzwanger and Koch discloses the claimed invention.
Haruhiko fails to disclose the heat-generating source of is an electronic device, part of a missile system, part of a directed energy weapon, a battery pack, part of a mobile radar, or a combination thereof. However, one skilled in the art would understand that the apparatus of Haruhiko could be used  on a wide variety of applications as long as cooling to a low temperature was required. One skilled in the art would have a reasonable expectation that using this apparatus in any low cooling application would provide the same benefit of a high cooling capacity [0008]. Similarly, Koch teaches that using similar dry ice refrigerators in cooling electronic equipment cabinets and missile systems are known, see column 2 lines 7-14. One skilled in the art would reasonably recognize that the apparatus of Haruhiko could be used with missile systems or electronic devices as taught by Koch and one skilled in the art would have a reasonable expectation that the apparatus of Haruhiko would not operate differently while experiencing the same benefits disclosed by Haruhiko. Further, the predictable use of known prior art elements or steps performing the same functions they have been known to perform is normally obvious and the combination of familiar elements/steps is likely to be obvious when it does no more than yield predictable results. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Haruhiko by Koch such that the system was used to cool electronics or missile systems as claimed in order to advantageously produce the same benefits disclosed by Haruhiko in a missile system or electronics system.

Claims 8-11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parvin in view of Holzwanger and in further view of US 4,754,610 to Knodel et al., hereinafter referred to as Knodel.
In reference to claims 8, 9, and 17, Parvin, Holzwanger and Knodel disclose the claimed invention.
Parvin discloses a dry ice cooling system, comprising:
a consumable compression container (7, interpreted to mean a container capable of holding a consumable carbon dioxide) comprising compressed liquid carbon dioxide;
a dry ice container (9) coupled to the compression container (7) to receive the liquid carbon dioxide and house dry ice as it forms, the dry ice container comprising a liquid coolant (1, ethylene glycol), nozzles (4) arranged in the liquid coolant (1) to provide a pathway to transfer the liquid carbon dioxide into the liquid coolant; and
a heat exchanger (labled) to couple a heat-generating source (ECCS) to the dry ice container (9).
Note the that limitation “consumable” in front of the word  “compression container” does not appear to structurally distinguish between any compression container as long as the container was capable of containing a substance that was capable of being consumed. Since the container (7) of Parvin is perfectly capable of containing CO2, which is perfectly capable of being consumed, the container (7) of Parvin meets the limitations of be a “consumable compression container”.
Parvin fails to explicitly disclose the carbon dioxide at a pressure of about 800 pounds per square inch (psi) to about 1800 psi, nor a perforated tube arranged in the liquid coolant.
Holzwanger teaches that in the art of cooling systems with compressed liquids such as CO2 to provide instant cooling, that providing the liquid CO2 at pressures up to and including 3000 psi (which applicant’s claimed range lies entirely within) was known [0186]. Accordingly, one skilled in the art would expect that providing CO2 at pressures encompassing Applicant’s claimed range would predictably produce cooling properties. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimum pressure of the CO2 within the tank (G) to be a pressure of about 800 pounds per square inch (psi) to about 1800 psi, since it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie obviousness exists, see MPEP 2144.05.
Knodel teaches that nozzles and perforated tubes are useful for the same purpose of feeding liquefied refrigerant into a liquid body in a vessel, see column 2 lines 62-67. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Parvin by Knodel such that the nozzles were substituted with a perforated tube since it has been held prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.
With respect to claim 17, in process or method claims, a prior art device anticipates a claimed process or method if the device carries out the process during normal operation. Since the device taught by Hauhiko is the same as a device described in the applicant's specification for carrying out the claimed method, it can be assumed that the devices of the prior art will inherently perform the claimed process, see MPEP 2112.02, Process Claims.
In reference to claim 10, Parvin, Holzwanger and Knodel disclose the claimed invention.
 Parvin discloses the heat-generating source (ECCS) is coupled to the dry ice container (9) by a heat exchanger loop that circulates the liquid coolant, see figure 7.
In reference to claim 11, Parvin, Holzwanger and Knodel disclose the claimed invention.
Parvin discloses pressure of the dry ice container is about atmospheric pressure [0062].
 In reference to claim 13, Parvin, Holzwanger and Knodel disclose the claimed invention.
Parvin discloses the dry ice container (9) further comprises a heat ejection pathway to vent carbon dioxide gas [0058].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parvin, Holzwanger and Knodel as applied to claim 8 supra, in further view of Koch.
In reference to claim 12,  Parvin, Holzwanger, Knodel and Koch disclose the claimed invention.
Parvin fails to disclose the heat-generating source of is an electronic device, part of a missile system, part of a directed energy weapon, a battery pack, part of a mobile radar, or a combination thereof. However, one skilled in the art would understand that the apparatus of Parvin could be used on a wide variety of applications as long as cooling to a low temperature was required. One skilled in the art would have a reasonable expectation that using this apparatus in any low cooling application would provide the same benefit of sublimation at atmospheric pressure [0009], thermal stability [0010], and cooling a hot fluid very fast [0012] as disclosed by Parvin. Further, Koch teaches that using similar dry ice refrigerators in cooling electronic equipment cabinets and missile systems are known, see column 2 lines 7-14. One skilled in the art would reasonably recognize that apparatus of Parvin could be used with missile systems or electronic devices of Koch and one skilled in the art would have a reasonable expectation that the apparatus of Parvin would not operate differently while experiencing the same benefits disclosed by Parvin. Further, the predictable use of known prior art elements or steps performing the same functions they have been known to perform is normally obvious and the combination of familiar elements/steps is likely to be obvious when it does no more than yield predictable results. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Parvin by Koch such that apparatus was used to cool electronics or missile.

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., open loop systems) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim has been amended such that the “compression container” is a “consumable compression container”. Presence of “a consumable compression container” does not necessarily require an open loop system. In accordance with the broadest reasonable interpretation of the term “consumable compression container” the limitation merely requires a container that is capable of containing a substance that is capable of being consumed. There is no disclosure in Applicant’s specification which would indicate that a consumable compression chamber is structurally or functionally different than any ordinary compression chamber. There is no clearly set forth special definition of the term ”consumable compression container” that would mean the system needs to be open nor is it implied that a consumable compression container means an open system. In fact the term “consumable compression container” is not even present in Applicant’s originally filed application. The term consumable is present a total of five times and simply refers to “consumable dry ice systems” and “consumable carbon dioxide”. Not once does Applicant’s specification mention a “consumable compression container” that would indicate that Applicant has acted as his or her own lexicographer to  redefine the term to mean anything other than a container which is capable of holding a substance which is capable of being consumed. Since the CO2 of Parvin and Haruhiko is perfectly capable of being consumed, the containers are considered to meet the plain and ordinary meaning of the term and the rejections are considered proper and remain. If Applicant intends to claim an open system in which the refrigerant is not recycled  the it is recommended that the claims be amended such that such a feature is positively recited. However, it is noted that Haruhiko teaches open loop CO2 systems which would be applied to a claim which positively recited an open loop CO2 system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763